DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode tab" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the electrode tab” will be interpreted as “the cathode tab”.  Further, claims 2-15 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuoka et al. (US 2019/0393556).
Regarding claim 1, Matsuoka et al. discloses in Figs 1-6, a pouch ([0137]) battery (ref 100), comprising: an electrode assembly ([0434]); and a multi-laminate case (ref 110, [0438]) in which the electrode assembly ([0434]) is sealed and housed ([0438]), wherein the electrode assembly ([0434]) is formed by respectively overlaying a sheet cathode (ref 150), a sheet separator (ref 170), and a sheet anode (ref 180) to form a stacked structure ([0434]), the stacked structure ([0434]) being optionally folded and/or wound upon itself, the electrode assembly ([0434]) includes a cathode tab (ref 130) electrically connected to the sheet cathode (ref 150), and an anode tab (ref 140) electrically connected to the sheet anode (ref 160), the cathode tab (ref 130) and the anode tab (ref 140) extending from inside ([0439]) of the case (ref 110) to outside ([0439]) of the case (ref 110), the sheet cathode comprises a positive electrode active 

Regarding claim 4, Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte comprises a non- aqueous solvent and a lithium salt ([0087], [0159]).

Regarding claim 5, Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the separator and the electrolyte are a single structure comprising a solid electrolyte ([0446]).

Regarding claim 6, Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the conductive metal is selected from the group consisting of copper, nickel, and stainless steel (all at [0432]).

Regarding claim 10, Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode active material is LiMn2O4 ([0411]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2019/0393556) as applied to claim1 above.
Regarding claim 9, Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte comprises a non- aqueous solvent ([0087], [0159], a lithium salt ([0087], [0159]), and an additive for forming a solid-electrolyte interface (SEI) ([0087], [0159]).
Further, the reference discloses a content of the additive is 0.01 – 10 mass % ([0087], [0159], [0309]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (0.5 – 10 wt%) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2019/0393556) as applied to claims 1 and 6 above, and further in view of Lee et al. (US 2012/0058378).
Regarding claims 2 and 7, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses wherein the sheet anode includes a carbonaceous layer on a surface of the conductive metal ([0427], [0428]), but does not explicitly disclose the carbonaceous layer having a thickness in a range from greater than 0 to 50 microns.
Lee et al. discloses in Figs 1-15, a pouch battery (Abstract) including a negative electrode comprising carbon on a collector, the carbon layer being 1 to 30 microns thick ([0068], [0078]).  This configuration enhances battery performance while limiting overall 
Lee et al. and Matsuoka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the anode of Matsuoka et al. at the thickness disclosed by Lee et al. to enhance battery performance while limiting overall battery thickness for flexibility considerations, etc.

Regarding claim 3, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the carbonaceous layer comprises a carbon allotrope or a derivative thereof ([0427], [0428]).

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2019/0393556) as applied to claim 1 above, and further in view of Subramanian et al. (US 2019/0237719).
Regarding claim 8, Matsuoka et al. discloses all of the claim limitations as set forth above but does not explicitly disclose means for applying external compression to surfaces of the case in a stacking direction of the stacked structure during operation of the pouch battery.
Subramanian et al. discloses in Figs 1-3, a stacked battery structure ([0040]) comprising cells (refs 66) which are compressed via a compression structure (ref 68).  
Subramanian et al. and Matsuoka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the compression structure of Subramanian et al. into the structure of Matsuoka et al. to retain dimensional stability for the cells, enhancing structural integrity and durability.

Regarding claims 11 and 12, Matuoka et al. discloses all of the claim limitations as set forth above and also discloses a battery module ([0073], [0074]), comprising a plurality of the pouch batteries as set forth above aligned in a stacking direction ([0073], [0074]) of the stacked structure of the electrode assembly and being electrically connected to each other ([0073], [0074]), but does not explicitly disclose a housing accommodating the batteries; and means for compressing the pouch batteries in the stacking direction of the stacked structure during operation of the battery module.
Subramanian et al. discloses in Figs 1-3, a stacked battery module structure ([0040], ref 24) comprising cells (refs 66) in a module housing ([0034], [0041]) and containing a compression structure (ref 68).  The compression structure (ref 68) retain dimensional stability for the cells (refs 66), enhancing structural integrity and durability ([0002]).

Further, while the reference does not explicitly disclose a compressing force of 0.5 – 5 barr to the pouch batteries, the change in the magnitude of the compression force is not considered to confer patentability to the claims.  Subramanian et al. (see [0002], [0040]) teaches that it was known in the art at the time of the invention that varying the magnitude of the compression force will vary the structural integrity / secureness of the structure.  Therefore the structural integrity / secureness of the structure is a variable that can be modified, among others, by varying the magnitude of the compression force.  For that reason, the magnitude of the compression force, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the magnitude of the compression force cannot be considered critical.  Accordingly, one of ordinary skill in the art at the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Subramanian et al. discloses in Figs 1-3, a stacked battery module structure ([0040], ref 24) comprising cells (refs 66) in a module housing ([0034], [0041]) and containing a compression structure (ref 68).  The module housing ([0034], [0041]) includes first and second end plates (refs 74, 76).  The compression structure (ref 68) includes the first and second end plates (refs 74, 76) with a tension member (ref 94) connected there between ([0049]).  The compression structure (ref 68) including end plates (refs 74, 76) and tensioning member (ref 94) retain dimensional stability for the cells (refs 66), enhancing structural integrity and durability ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the compression structure including end plates and tensioning member of Subramanian et al. into the structure of Matsuoka et al. to retain dimensional stability for the cells, enhancing structural integrity and durability
Further, while the reference does not explicitly disclose a compressing force of 0.5 – 5 barr to the pouch batteries, the change in the magnitude of the compression force is not considered to confer patentability to the claims.  Subramanian et al. (see [0002], [0040]) teaches that it was known in the art at the time of the invention that varying the magnitude of the compression force will vary the structural integrity / secureness of the structure.  Therefore the structural integrity / secureness of the structure is a variable that can be modified, among others, by varying the magnitude of the compression force.  For that reason, the magnitude of the compression force, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the magnitude of the compression force cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the magnitude of the compression force in the apparatus of Matsuoka et al. as taught by Subramanian et al. to obtain the desired structural integrity / secureness of the structure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725